Exhibit 10.3 FIRST AMENDMENT TO PLEDGE AND SECURITY AGREEMENT THIS FIRST AMENDMENT TO PLEDGE AND SECURITY AGREEMENT (this “Amendment”) is effective as of January 1, 2012, among WILHELMINA INTERNATIONAL, INC., a Delaware corporation (“Borrower”), AMEGY BANK NATIONAL ASSOCIATION, a national banking association (“Lender”), and each of the Guarantors set forth on the signature pages hereof (each a “Guarantor”, and collectively, “Guarantors”). RECITALS WHEREAS, heretofore, as of April 20, 2011, Borrower and Lender entered into that certain Credit Agreement (the “Existing Credit Agreement”) pursuant to which Borrower, among other things, made, executed and delivered that certain Line of Credit Promissory Note dated as of April 20, 2011 in the original principal amount of $500,000.00 payable to the order of Lender (the “Existing Line of Credit Note”); WHEREAS, in connection with the Existing Credit Agreement and as security for the extensions of credit by Lender thereunder, Borrower and Guarantors executed and delivered to Lender that certain Pledge and Security Agreement dated as of April 20, 2011 (the “Security Agreement”) pursuant to which Borrower and Guarantors granted Lender a first priority security interest in and to the Collateral (as defined in the Security Agreement); WHEREAS, Borrower and Guarantors have requested Lender to extend additional credit to Borrower and to extend the maturity date of the Existing Line of Credit Note and in connection therewith (a) Borrower, Guarantors and Lender have entered into that certain First Amendment to Credit Agreement (the “First Amendment”) dated of even date herewith (the Existing Credit Agreement as amended by the First Amendment is herein called the “Credit Agreement”) and (b) Borrower executed and delivered to Lender that certain Amended and Restated Line of Credit Promissory Note dated of even date herewith in the stated principal amount of $1,500,000.00 (the “Amended and Restated Line of Credit Note”; and the Existing Line of Credit Note as amended by the Amended and Restated Line of Credit Note is herein called the “Line of Credit Note”) and; WHEREAS, Lender has conditioned its obligations under the Credit Agreement, among other things, upon the execution and delivery of this Amendment by Borrower and Guarantors; NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree that the Security Agreement is modified and amended as follows: 1.Amendment to Section 1.3 of the Security Agreement.The term “Note” in Section 1.3 of the Security Agreement is amended and restated in its entirety to hereafter read as follows: “‘Note’ means that certain Amended and Restated Line of Credit Note dated as of January 1, 2012, in the stated principal amount of $1,500,000.00 executed by Borrower and payable to the order of Lender, as may be renewed, extended and amended from time to time.” 2.Expenses.All expenses incurred by Borrower, Guarantors and Lender in connection with this transaction, including, but not limited to, reasonable attorneys’ fees and shall be borne by Borrower. 3.Ratification of Prior Instruments and Priorities.Except as herein expressly amended, each and every term, condition, warranty and provision of the Security Agreement shall remain in full force and effect and such are hereby ratified, confirmed and approved by the parties hereto.Nothing herein shall be construed to alter or affect the priority of the lien or title created by the Security Agreement.Any provision herein that might otherwise be construed to conflict with the desire of Lender that the security interests and liens created under the Security Agreement and the other Loan Documents be maintained and preserved prior to any and all security interests and encumbrances affecting the Collateral (as defined in the Security Agreement) arising subsequent to the execution of the Security Agreement shall, at Lender’s option, be void and of no force and effect; it being the expressly declared intention of the parties hereto that no novation of the Security Agreement be created hereby.The Security Agreement, as modified and amended hereby, is hereby ratified and confirmed in all respects. 4.Further Assurances.Borrower and Guarantors, upon request from Lender, agree to execute such other and further documents as may be reasonably necessary or appropriate to consummate the transactions contemplated herein or to perfect the liens and security interests intended to secure the payment of the loan evidenced by the Note. 5.Descriptive Headings.Descriptive headings are inserted for convenience and reference only and do not in any way limit or amplify the terms and provisions hereof. 6.Counterparts.This Amendment may be executed in one or more counterparts, each of which when so executed shall be deemed to be an original, but all of which when taken together shall constitute one and the same instrument. 7.Arbitration.All disputes, claims and controversies arising from the Security Agreement, as amended hereby, shall be governed by the terms of Section 7.15 of the Credit Agreement. [The Remainder of this Page Intentionally Left Blank. BANK: AMEGY BANK NATIONAL ASSOCIATION, a national banking association By: Monica M. Alexander Senior Vice President BORROWER: WILHELMINA INTERNATIONAL, INC., a Delaware corporation By: John Murray Chief Financial Officer GUARANTOR: WILHELMINA LICENSING LLC, a Delaware limited liability company By: John Murray Vice President and Chief Financial Officer WILHELMINA FILM & TV PRODUCTIONS LLC, a Delaware limited liability company By: John Murray Vice President and Chief Financial Officer WILHELMINA ARTIST MANAGEMENT LLC, a New York limited liability company By: John Murray Vice President and Chief Financial Officer WILHELMINA-MIAMI, INC., a Florida corporation By: John Murray Vice President and Chief Financial Officer WILHELMINA INTERNATIONAL, LTD., a New York corporation By: John Murray Vice President and Chief Financial Officer WILHELMINA WEST, INC., a California corporation By: John Murray Vice President and Chief Financial Officer WILHELMINA MODELS, INC., a New York corporation By: John Murray Vice President and Chief Financial Officer LW1, INC., a California corporation By: John Murray Vice President and Chief Financial Officer
